Citation Nr: 0706457	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for a 
lower back strain.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to an effective date earlier than June 9, 
2003 for the grant of service connection for a lower back 
strain, residuals of a left ankle sprain, hypertension, and 
hearing loss.

6.  Entitlement to service connection for eye problems.

7.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.

8.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in February 
1993 with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2003 and February 2004 rating decision.


FINDINGS OF FACT

1.  Blood pressure testing has failed to show either 
diastolic pressure of 110 or more, or systolic pressure of 
200 or more.

2.  The veteran walked with a normal gait; had forward 
flexion to 90 degrees and extension to 35 degrees; and full 
side to side bending.

3.  The objective evidence fails to show any neurological 
deficit related to the veteran's lower back disability; it is 
not productive of limitation of motion; or muscle spasm.  

4.  The evidence shows good standing alignment of the left 
ankle; with 15 degrees of dorsiflexion; 25 degrees of plantar 
flexion; and no objective evidence of instability.

5.  The veteran's bilateral hearing loss is manifested by 
hearing acuity at Level I in each ear.

6.  The medical evidence fails to show a current disability 
involving the veteran's eyes. 

7.  The medical evidence fails to show any left knee problems 
during service.

8.  The medical evidence fails to show a current disability 
involving the veteran's right knee.

9.  The veteran filed and incomplete application for VA 
benefits in 1993, and after attempts to contact him were 
unsuccessful his claims were denied.  

10.  The veteran applied to reopen his claims for benefits in 
June 2003.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2006).

2.  Criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2006).

3.  Criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5271 (2006). 

4.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2006).

5.  Criteria for service connection for an eye disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

6.  Criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  Criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

8.  Criteria for an effective date earlier than June 9, 2003 
for the grant of service connection for a lower back strain, 
residuals of a left ankle sprain, hypertension, and hearing 
loss have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.


Hypertension

The veteran is currently rated at 10 percent for hypertension 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more; when systolic pressure is predominantly 160 or more; or 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication to 
control his hypertension.  A 20 percent rating is assigned 
when diastolic pressure is predominantly 110 or more; or when 
systolic pressure is predominantly 200 or more.

VA outpatient treatment records, and the report of 
examination conducted for VA purposes in 2003 reflect that 
while the veteran's blood pressure has fluctuated during the 
course of his appeal, he has not demonstrated a diastolic 
pressure that is at least 110 at any point.  Similarly, the 
veteran has not been shown to have a systolic pressure that 
is 200 or more at any time.  The veteran takes daily blood 
pressure medication, but this factor alone does not mandate 
the assignment of a rating in excess of 10 percent.  
Accordingly, the criteria for a rating in excess of 10 
percent for hypertension have not been met, and the veteran's 
claim is therefore denied.


Lower back strain

The veteran asserts that his back condition is worse than it 
is currently rated, indicating that he is in considerable 
pain.  The veteran's back in currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5295.  

A 10 percent rating is assigned for a lumbosacral strain with 
characteristic pain on motion; a 20 percent rating is 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

At a VA examination in August 2003, the examiner noted that 
the veteran's spine had no focal abnormality upon palpation.  
The veteran walked with a normal gait, and had forward 
flexion to 90 degrees and extension to 35 degrees.  Side to 
side bending was also full.  The examiner noted that there 
was mild paraspinal tenderness.  Straight leg raises were 
negative bilaterally and the veteran had 5/5 quad and 
hamstring strength bilaterally.  Light touch was intact to 
all dermatomes in the lower extremities bilaterally.  The 
veteran denied any tingling or weakness in his lower 
extremities.  The veteran indicated that he had required a 
day or two of bed rest to treat his back pain in the past, 
but there is no evidence that bed rest was ever prescribed.

While the veteran has complained of back pain throughout the 
course of his appeal, the medical evidence has failed to show 
muscle spasm on extreme forward bending.  For example, the 
veteran demonstrated 90 degrees of forward flexion at his VA 
examination, and no spasm was noted.  Similarly, there has 
been no showing of loss if lateral spine motion in the 
standing position, as the veteran had full side bending at 
his August 2003 VA examination.  As such, a rating in excess 
of 10 percent is not warranted under DC 5295.

During the course of this appeal, the criteria for evaluating 
back disabilities changed.  Under the rating criteria in 
effect prior to September 2003, limitation of motion of the 
lumbar spine was rated under 38 C.F.R. § 4.71a, 5292.  Under 
this diagnostic code, 10, 20, and 40 percent ratings were 
assigned based on whether the limitation of motion of the 
lumbar spine was slight, moderate, or severe respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The veteran's VA examination in August 2003 failed to show 
any limitation of motion, as the veteran demonstrated forward 
flexion to 90 degrees and extension to 35 degrees.  The 
veteran's treatment records fail to provide any additional 
information about the range of motion of the veteran's spine.  
As the range of motion of the veteran's spine has not been 
shown to be limited, a rating in excess of 10 percent is not 
available for limitation of motion of the spine under the old 
criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the medical evidence of record has failed to 
show limitation of motion of the spine.  As such, a rating 
based on limitation of motion of the spine is not available 
under the revised criteria.

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  

At the August 2003 VA examination, the veteran had negative 
straight leg raises bilaterally and 5/5 quad and hamstring 
strength bilaterally.  Light touch was intact to all 
dermatomes in the lower extremities bilaterally; and the 
veteran denied any tingling or weakness in his lower 
extremities.  While the veteran complained about back pain 
radiating into his leg, the objective evidence fails to show 
any neurological deficit.

A September 2003 treatment record noted that the veteran ran 
1.5 miles three times per week, and lifted weights.  At a 
neurological examination in January 2004, the veteran's gait 
and coordination were normal; and his reflexes (patella and 
Achilles) were 2+ (normal).  Additionally, no bowel or 
bladder impairment was noted throughout the veteran's 
outpatient treatment records; and the veteran specifically 
denied any bowel or bladder problems in February 2004.

As such, evidence of a neurological disability related to the 
veteran's lower back disability has not been shown.

Accordingly, the veteran's claim for a rating in excess of 10 
percent for a lower back disability is denied.
 

Left ankle sprain

The veteran's left ankle disability is currently rated at 10 
percent under 38 C.F.R. § 4.71a, 5271 for moderate limitation 
of motion of the ankle.  A 20 percent rating is assigned for 
marked limitation of motion of the ankle.  The normal range 
of motion for the ankle is 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a 
Plate II.

At a VA examination in August 2003 the veteran complained 
that his ankle gave out roughly twice a month, and that he 
had sporadic ankle pain.  The examination of his left ankle 
showed good standing alignment.  Range of motion testing 
demonstrated 15 degrees of dorsiflexion and 25 degrees of 
plantar flexion.  The veteran had medial and lateral joint 
line tenderness about his ankle, with negative lateral toe 
tilt and anterior drawer signs.  Muscle strength was 5/5 
across the ankle.  There was no objective evidence of 
instability, as the examiner found no sign of laxity.

VA outpatient treatment records fail to show additional 
treatment for the veteran's left ankle, although it was noted 
in an August 2003 treatment record that the veteran ran 1.5 
miles three times per week.  Additionally, an August 2004 
treatment record noted that the veteran had walked two miles.

The veteran was scheduled for an additional VA orthopedic 
examination in April 2005, but he failed to report.

While the veteran demonstrated some limitation of motion in 
his left ankle at his VA examination, there was no sign of 
any instability, and the veteran appears to have been able to 
exercise freely during the course of his appeal.  
Additionally, the veteran's outpatient treatment records are 
void of any complaints of left ankle problems.  As such, the 
medical evidence fails to show marked limitation of motion of 
the ankle.  In reaching this conclusion, the Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while 
the veteran complained of periodic left ankle pain, there was 
no indication in the VA examination or elsewhere that this 
pain caused any additional limitation of ankle motion.  As 
such, a rating in excess of 10 percent is not warranted for 
the veteran's left ankle disability, and the veteran's claim 
is therefore denied.


Bilateral hearing loss

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

The veteran underwent a VA audiologic examination in August 
2003, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
21
20
40
40
45
LEFT
25
40
25
30
35

The average pure tone threshold in the veteran's left ear was 
32 decibels.  The average pure tone threshold in the 
veteran's right ear was 36 decibels.  The veteran also 
received 100 percent scores for each ear on the Maryland CNC 
test for word recognition.

Accordingly, the veteran receives a level I for each ear 
which fails to meet the schedular criteria for a compensable 
rating.  The veteran was scheduled for an additional VA 
audiologic examination in April 2005, but he failed to 
report.

Accordingly, as the medical evidence fails to demonstrate 
that the veteran's hearing loss meets the criteria for a 
compensable rating, the veteran's claim is denied.

II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.


Eye Problems

The veteran underwent a VA examination in August 2003 at 
which he indicated that with his new glasses his vision was 
excellent in each eye and that his complaints had been solved 
completely.  The examiner indicated that the veteran had no 
diplopia, burning, aching or other ocular complaints.  He was 
not undergoing any eye treatment and had not had any eye 
trauma in the past.  The veteran had 20/20 vision in each 
eye.  The examiner found that the veteran had excellent 
visual function in each eye without evidence of significant 
hypertensive retinopathy in either eye.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Given that no evidence of an eye disability has been 
presented, the veteran's claim is denied.



Left knee condition

At a VA examination in August 2003, the veteran indicated 
that he had a twisting injury to his left knee while in 
service in 1977 and since then he had increasing throbbing 
pain in his left knee which was not constant, but which was 
worse with long walks, prolonged standing, or prolonged 
bending.  The veteran denied any giving way, or surgery.  

Service medical records fail to show treatment for a knee 
injury in service, and the veteran's lower extremities were 
normal on his separation physical.  Additionally, the veteran 
denied ever having had any knee trouble on his medical 
history survey, completed as part of the separation physical.  
The veteran's lower extremities were also found to be normal 
on periodic physicals in 1975, 1980, 1986, 1989 and 1991.

VA treatment records also fail to show treatment for any knee 
injury for nearly a decade following service.

At the VA examination, the veteran was diagnosed with 
degenerative joint disease based on X-rays; and the examiner 
opined that "it is more than as likely as not that [the 
veteran's] left knee problem stemming from his military 
service."  

Nevertheless, it appears that the examiner is relying solely 
on the veteran's account of an in-service knee injury, which 
is not supported by the service medical records.  They show 
an absence of any knee injury, and that the veteran denied 
any knee problems at time of separation.  Likewise, there is 
no record of treatment for a knee injury for many years after 
service.  In view of this, the Board does not consider the 
veteran's account of in-service complaints reliable, and 
therefore, it cannot form the basis for a reliable medical 
opinion.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Miller v. Brown, 11 Vet. App. 345, 348 
(1998).  

As such, the preponderance of evidence is against the 
veteran's claim, and it is therefore denied.

Right knee condition

Service medical records fail to show treatment for a right 
knee injury in service, and the veteran's lower extremities 
were normal on his separation physical.  Additionally, the 
veteran denied ever having had any knee trouble on his 
medical history survey, completed as part of the separation 
physical.

At a VA examination in August 2003, the veteran indicated 
that his right knee was not giving him any problems; and no 
right knee disability was diagnosed.  VA treatment records 
also fail to show a right knee disability. 

As such, the veteran's claims file is void of evidence of a 
present disability of the right knee; and, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for a right knee disability is denied.

Effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation provides that the effective date of an evaluation 
and an award of compensation based on an original claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  With a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

The evidence reflects that the veteran initially attempted to 
file an application for benefits in 1993.  However, he failed 
to include a current address, and as such, his application 
was considered to be incomplete.  The RO sent several letters 
(March and December 1993) to the veteran's last known place 
of residence (obtained from his DD-214), but the letters were 
returned to sender. 

As his application was incomplete, his claim was denied, and 
the decision was not appealed.  The veteran did not file a 
new claim until June 2003, and there is no indication that 
the veteran made any inquiries into the status of the claim 
he believed to be still pending over a ten year period.  The 
claims at issue were granted effective from the date of 
receipt of this 2003 claim.  In view of the foregoing, the 
effective dates which have been assigned are consistent with 
the aforementioned controlling regulations.  Accordingly, the 
veteran's claim for an earlier effective date is denied.

III. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a 
letters dated in June 2003 and January 2004.  By these, and 
by the statement of the case, the veteran was informed of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file), and was 
scheduled for additional examinations in 2005, but he failed 
to report to the scheduled appointments.  Additionally, the 
veteran was scheduled for a hearing before the Board, but he 
again failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for a lower back strain is 
denied.

A rating in excess of 10 percent for residuals of a left 
ankle sprain is denied.

A compensable rating for bilateral hearing loss is denied.

An effective date earlier than June 9, 2003 for the grant of 
service connection for a lower back strain, residuals of a 
left ankle sprain, hypertension, and hearing loss is denied.

Service connection for eye problems is denied.

Service connection for degenerative joint disease (DJD) of 
the left knee is denied.

Service connection for a right knee condition is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


